DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15, and 20 are rejected under 35 U.S.C. 102a1 as being anticipated by EP1170448.
Regarding claim 12, EP1170448 discloses a roller carriage arrangement (Figure 1, element 6) for a door or a window of a building, wherein the window or the door has a fixed frame (Figure 1, element 2) and a leaf (Figure 1, element 4) which can be released from the fixed frame and which can be displaced relative to the fixed frame, and wherein the roller carriage arrangement comprises following: a first roller carriage having a single-piece roller carriage housing (See Figures 4 and 12, considered combination of elements 18, 28, and 33, Examiner notes the combination of elements 18, 28, and 33 is considered to fully satisfy the definition of “piece” (See definition for “piece” below), including at least “A thing considered as a unit or an element of a larger thing” or “a portion”); a first roller and a second roller and a third roller (See Figures 1 and 4, 
Regarding claim 15, EP1170448 discloses wherein a coupling rod (Figure 4, element 20) is connected indirectly or directly to a damper (Figure 4, element 24) of the roller carriage arrangement, wherein the damper is further pivotably arranged on a deployment arm.  
Regarding claim 20, EP1170448 discloses a window or door of a building having a fixed frame and a leaf which can be released from the fixed frame and which can be displaced relative to the fixed frame (See Figures 1-3), wherein the leaf is supported on the fixed frame via a roller carriage arrangement according to claim 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over EP1170448.
Regarding claim 14, EP1170448 does not explicitly disclose wherein the second roller carriage has a third deployment arm in order to discharge the leaf load (Examiner notes that EP1170448 discloses a first and second deployment arm for each of the first and second roller carriages, See Figures 12 and 15, considered multiple element 15).  Examiner notes, however, that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the first and second roller carriage of EP1170448 such that the first and second roller carriages include a first, second, and third deployment arm, as this would provide redundancy in the system, which would help to ensure proper functionality of the system by providing enhanced load distribution, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 16, EP1170448 does not explicitly disclose wherein the roller carriage arrangement has a third roller carriage and a second coupling rod, wherein the second coupling rod connects the second roller carriage directly or indirectly to the third St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, EP1170448 as modified for claim 16 above, the third roller carriage of EP1170448 would obviously be provided such that the third roller carriage has a fourth deployment arm in order to discharge the leaf load.  
Regarding claim 18, EP1170448 discloses wherein a control arm (Figure 4, element 20) is arranged on one of the deployment arms to retain the roller carriage arrangement in a position released from the fixed frame.  
Regarding claim 19, EP1170448 discloses wherein the roller carriage arrangement has a profile rail (Figure 15, considered elements 10a and 8a) for discharging the leaf load, wherein the profile rail is arranged pivotably on the third deployment arm and pivotably on the fourth deployment arm.




Claims 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischbach (US 4,794,730) in view of Goetze (US 2015/0218860).
Regarding claim 12, Fischbach discloses a roller carriage arrangement for a door or a window of a building, wherein the window or the door has a fixed frame (Figures 1-6 and 9-14, element 1) and a leaf (Figures 1-6 and 9-14, element 3) which can be released from the fixed frame and which can be displaced relative to the fixed frame, and wherein the roller carriage arrangement comprises following: a first roller carriage (Figures 7 and 15, element 12) having a single-piece roller carriage housing; a first roller and  a second roller which are arranged in series on the roller carriage housing and which are configured to  be rolled together on a sliding rail of the fixed frame, a first coupling rod (Figures 7 and 15, element 15), and a second roller carriage (Figures 7 and 15, element 12, Examiner notes that two distinct element 12 are illustrated) that is connected indirectly or directly via the first coupling rod to the first roller carriage, wherein the first roller carriage has a first deployment arm and a second deployment arm (Figures 8 and 16, elements 10 and 20) which are each pivotably arranged in a region of first ends thereof on the 2roller carriage housing and which, in a region of second ends thereof which are opposite the first ends, can be connected indirectly or directly to the leaf in order to discharge a leaf load (Examiner notes that element 10 is connected “directly” to the leaf, while element 20 is connected “indirectly” to the leaf. Examiner additionally points out that Fischbach discloses use of more than two swing arms, See column 5, lines 30-37, “This disengaging hardware 7 has at least two identical swing arms 10, each one of which can be pivoted relative to a pivot pin 11 on an essentially horizontal plane and that is connected to a traveling carriage 12”). 

Regarding claim 14, Fischbach discloses wherein the second roller carriage has a third deployment arm in order to discharge the leaf load (See Figures 7 and 15, element 10).  
Regarding claim 15, Fischbach discloses wherein a coupling rod is connected indirectly or directly to a damper (Figure 16, element 33) of the roller carriage arrangement, wherein the damper is further pivotably arranged on a deployment arm (Figure 16 deployment arm can be considered combination of elements 20, 24a, and 24b).  
Regarding claim 16, Fischbach does not explicitly disclose wherein the roller carriage arrangement has a third roller carriage and a second coupling rod, wherein the second coupling rod connects the second roller carriage directly or indirectly to the third roller carriage.  Examiner notes, however, that it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the roller carriage arrangement of Fischbach such that the roller carriage arrangement has a third roller carriage and a second coupling rod, wherein the second coupling rod connects the second roller carriage directly or indirectly to the third roller carriage, as this would provide redundancy in the system, which would help to ensure proper functionality of the system and improved load distribution, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, Fischbach as modified for claim 16 above, the third roller carriage of Fischbach would obviously be provided such that the third roller carriage has a fourth deployment arm in order to discharge the leaf load.  
Regarding claim 18, Fischbach discloses wherein a control arm (Figure 16, element 24b) is arranged on one of the deployment arms to retain the roller carriage arrangement in a position released from the fixed frame.  
Regarding claim 19, Fischbach discloses wherein the roller carriage arrangement has a profile rail (considered portion of element 3 to which multiple element 10s are connected) for discharging the leaf load, wherein the profile rail is arranged pivotably on the third deployment arm and pivotably on the fourth deployment arm (See Figure 16, element 3 is pivotably connected to elements 10 and 24b).
Regarding claim 20, Fischbach discloses a window or door of a building having a fixed frame and a leaf which can be released from the fixed frame and which can be displaced relative to the fixed frame, wherein the leaf is supported on the fixed frame via a roller carriage arrangement according to claim 12 (See Figures 1-6 and 9-14).

Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Regarding the argument “EP 1 170 448 A1 does not disclose that three rollers are arranged in the same single-piece roller carriage housing, but instead are arranged in two separated housings 18, 28”. Examiner disagrees, and notes that the combination of elements 18 and 28 (joined by element 33) are considered to be a single “piece” of the sliding panel assembly of EP1170448. Examiner notes the combination of elements 18, 28, and 33 is considered to fully satisfy the definition of “piece” (See definition for “piece” below), including at least “A thing considered as a unit or an element of a larger thing”, or “a portion”, as the combination of elements 18, 28, and 33 form the first roller carriage housing, which is considered to be a “unit” or an “element” of the sliding panel assembly. Examiner further notes that Applicants disclosure as originally filed has not defined the term “single-piece” to require a particular configuration (i.e. the term “single-piece” does not require a rigid, unibody construction, etc.), and therefore, Examiner maintains that the combination of elements 18, 28, and 33 are considered to be a single “unit” or “element” of the sliding panel assembly, and therefore fully satisfy the claim language “a first roller carriage having a single-piece roller carriage housing”.

  (pēs)
n.
1. A thing considered as a unit or an element of a larger thing, quantity, or class; a portion: 
2. A portion or part that has been separated from a whole: 
3. An object that is one member of a group or class: 
4. An artistic, musical, or literary work or composition: 
5. An instance; a specimen: .
6. What one has to say about something; an opinion: 
7. A coin: 
8. Games
a. One of the counters or figures used in playing various board games.
b. Any one of the chess figures other than a pawn.
9. Slang A firearm, especially a rifle.
10. Informal A given distance: 
Source: https://www.thefreedictionary.com/piece

Examiner notes that the new ground of rejection has been necessitated by the cancelation of a substantial portion of claim 1, significantly broadening the scope of the claim, and altering the art most relevant to the claim set. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JUSTIN B REPHANN/Examiner, Art Unit 3634